                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 PINNACLE AGRICULTURE
 DISTRIBUTION, INC.,

               Plaintiff,                              CIVIL ACTION NO.: 6:17-cv-113

        v.

 ALVIE KIGHT, JR.,

               Defendant.


                                        ORDER

       Presently before the Court is Plaintiff’s Notice of Voluntary Dismissal.   (Doc. 22.)

Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Court hereby DISMISSES this action

WITHOUT PREJUDICE. The Clerk shall TERMINATE all motions and deadlines and

CLOSE this case.

       SO ORDERED, this 20th day of November, 2019.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
